978 So.2d 870 (2008)
CITIZENS PROPERTY INSURANCE CORPORATION, Appellant,
v.
LAMER CONDOMINIUM ASSOCIATION OF N.W. FLORIDA, INC., Appellee.
No. 1D07-2083.
District Court of Appeal of Florida, First District.
April 10, 2008.
*871 John A. Unzicker, Jr. of Vernis & Bowling of Northwest Florida, P.A., Pensacola, and G. Alan Howard and Robert M. Dees of Milam, Howard, Nicandri, Dees & Gillam, P.A., Jacksonville, for Appellant.
Charles F. Beall, Jr., of Moore, Hill & Westmoreland, P.A., Pensacola, for Appellee.
PER CURIAM.
REVERSED and REMANDED for proceedings consistent with Florida Farm Bureau Casualty Insurance Co. v. Cox, 967 So.2d 815 (Fla.2007).
BARFIELD, POLSTON, and ROBERTS, JJ., concur.